Citation Nr: 0806193	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  04-40 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
chronic obstructive pulmonary disease (COPD), and if so, 
entitlement to such a benefit.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968, including honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

In March 2007, the Board remanded the veteran's claim for 
further evidentiary development, including a VA examination.  
The requested action was taken and the claims are 
appropriately before the Board for review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The RO declined to reopen the previously denied claim of 
service connection for COPD in an October 2002 rating 
decision.  The veteran was notified of the decision and of 
his appellate rights, but did not timely appeal that 
decision.

3.  Since October 2002, new and material has been received to 
reopen the veteran's previously denied claim of service 
connection for COPD.  

4.  The veteran's COPD is not related to his military 
service.

5.  The veteran has two service-connected disabilities, one 
evaluated at 50 percent disabling and one evaluated at 20 
percent disabling, with a combined rating of 60 percent, and 
as such, the ratings do not meet the threshold requirements 
for a TDIU.

6.  The veteran is not precluded from securing and following 
some form of substantially gainful employment as a result of 
his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  Evidence obtained since the RO denied entitlement to 
service connection for COPD is new and material.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  The veteran's COPD is not attributable to his periods of 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).

3.  Criteria for a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.340, 3.341, 4.1-4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In letters dated in September 2003 and July 2004, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims for service connection 
and TDIU, respectively, including what part of that evidence 
he was to provide and what part VA would attempt to obtain 
for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in March 2006.  

Additionally, any error in the failure to provide notice 
regarding what constitutes new and material evidence 
sufficient to reopen the veteran's claim of service 
connection for COPD is harmless error, as such evidence has 
been obtained to reopen the claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  As such, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the September 2003 and July 2004 notices were 
given prior to the appealed AOJ decision, dated in September 
2004.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining a medical 
opinion as to the etiology of the claimed disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board.  In March 2004, the veteran 
appeared and testified at a hearing with a Decision Review 
Officer at the Waco RO.  A transcript of the hearing is of 
record.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

New and material evidence

In April 1998, the RO first denied the veteran's claim of 
service connection for a lung condition, now claimed as COPD, 
finding no link between the veteran's diagnosis of chronic 
bronchitis or COPD and his service.  In a September 2000 
rating decision, the RO reopened the veteran's previously 
denied claim of service connection for a lung condition and 
again denied the claim.  In October 2002, the RO declined to 
reopen the veteran's claim of service connection for COPD as 
no new and material evidence had been received to reopen the 
claim.  The veteran was advised of the denial of benefits and 
of his appellate rights, but did not appeal the decisions.  
As such, they became final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  

Pursuant to an application received in August 2003, the 
veteran seeks to reopen his previously denied claim of 
service connection for COPD.  Generally, where prior RO 
decisions have become final, they may only be reopened 
through the receipt of new and material evidence.  
38 U.S.C.A. § 5108.  

The Board notes that upon its March 2007 remand, although it 
did not explicitly reopen the veteran's claim of service 
connection for COPD, it effectively did so by remanding the 
case for a VA examination pursuant to 38 C.F.R. 
§ 3.159(c)(4).  Thus, the Board will proceed on the veteran's 
reopened claim of service connection for COPD.  

Service connection 

The veteran seeks service connection for COPD, previously 
claimed as a lung condition.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran's June 1965 enlistment medical examination was 
devoid of any preexisting lung condition, including COPD.  

In August 1965, the veteran sought treatment complaining of a 
cough and left chest pain for two to three days.  He also 
experienced wheezing and was diagnosed as having a cold with 
a cough.  The treating personnel noted that the veteran's x-
ray was normal.  

In a June 1966 treatment note, the veteran complained of a 
cough and difficulty breathing.  Upon physical examination, 
the physician noted the veteran wheezed and had bilateral 
rhonchi.  The veteran was diagnosed as having bronchitis with 
an asthmatic component.  The next day after an x-ray, the 
veteran was diagnosed as having pneumonia.  

In a January 1967 treatment note, the veteran was diagnosed 
as having and treated for mild bronchitis.  

The veteran's May 1968 separation medical examination 
revealed no lung condition, to include COPD.  In his report 
of medical history, the veteran reported that he experienced 
a chronic cough.

Private treatment records, dated from October 1977 to 
December 1997, reflect multiple treatments for chest 
congestion and bronchitis.  In 1984, the veteran was noted to 
have asthma.  In April 1989, the veteran was diagnosed as 
having COPD.  No opinion was made as to the cause of the 
veteran's COPD.  

In March 1998, the veteran underwent a VA respiratory 
examination.  Upon review of the veteran's claims file, the 
examiner noted that the veteran never was diagnosed as having 
or treated for a lung condition during service.  At the time 
of the examination, the veteran reported a 22-year smoking 
history of one pack per day.  The veteran reported shortness 
of breath and cough occurring primarily during cold weather 
or upon changes in the weather.  He advised that when these 
symptoms occurred, he noticed audible wheezing.  Upon 
physical examination, the examiner noted that the veteran's 
lungs were clear and free of rales or wheezes.  The veteran 
was diagnosed as having mild, chronic bronchitis and a prior 
COPD diagnosis.  The examiner did not opine as to whether the 
veteran's diagnosed lung condition was as a result of 
service.  

At a March 1999 DRO hearing, the veteran testified that he 
had continual problems with his respiratory system since 
separation from service.  The veteran recalled an in-service 
diagnosis of walking pneumonia.  He also related that he had 
multiple bouts of bronchitis.  The veteran reported seeking 
treatment for his lung condition soon after service 
separation, but indicated that his medical records from that 
time were no longer available.  

In an April 2000 VA treatment record, the veteran was advised 
that he had chronic bronchitis and should quit smoking.  The 
veteran complained that his medicine for chest congestion was 
ineffective.  The physical examination revealed no remarkable 
chest pain and the veteran's lungs were clear upon 
auscultation.  

The veteran's private treating physician submitted a letter, 
dated in September 2000, regarding the veteran's treatment 
for COPD and bronchitis.  The physician noted that the 
veteran first sought treatment regarding a respiratory 
condition in 1981.  The physician provided no etiology for 
the claimed lung condition.

In a September 2002 VA treatment record, the veteran sought 
treatment for shortness of breath and a cough with mild 
production.  The veteran experienced wheezes in all lobes 
upon inspiration and expiration.  The physician noted that 
the veteran had a history of chronic bronchitis since his 
Vietnam service.  

Private treatment records, dated in January 2003, reflected 
the veteran's hospital admission for complaints of shortness 
of breath, due to which, he was unable to speak.  The veteran 
sought treatment after one week of progressive wheezing, 
chest pain and cough.  Upon x-ray, the veteran's lungs showed 
normal aeration and normal lung size.  After reviewing the x-
rays, the cardiologist noted that he could not exclude a 
small pleural effusion.  The veteran was deferentially 
diagnosed as having COPD with shortness-of-breath pneumonia.  
He also was diagnosed as having respiratory distress 
hypercarbia and COPD exacerbation.  Upon discharge, the 
veteran was strongly advised to quit smoking. 

In a March 2003 VA treatment note, the veteran sought 
emergency treatment after one week of experiencing shortness 
of breath.  

In December 2003, the veteran underwent a VA examination for 
another service connection claim, but his lung condition was 
discussed.  The examiner noted that the veteran had chronic 
COPD with asthmatic bronchitis and a severe breathing 
problem.  The examiner made no connection between the 
veteran's service and his current lung condition.  

VA treatment records, dated from August 2003 to March 2005 
reflect treatment for COPD-related symptoms and bronchitis.  
These records noted that the veteran continued to smoke, but 
was able to walk two miles each morning.  

At a March 2005 DRO hearing in Waco, the veteran testified 
that an in-service chest x-ray revealed that his lungs "were 
totally covered," and he was diagnosed as having walking 
pneumonia.  The veteran was unsure as to why there was no x-
ray evidence in his SMRs.  The veteran reported being treated 
for chronic bronchitis since 1969, but was unable to obtain 
those records due to the death of his physician.  He noted 
that the symptoms he was currently experiencing with COPD 
were the same symptoms he had experienced since service, but 
worse.  The veteran noted that he was diagnosed as having 
COPD, but was not diagnosed with asthma.  He further noted 
that some physicians referred to his condition as emphysema, 
chronic bronchitis or asthma.  The veteran related that he 
experienced lung problems since his service in Vietnam.  

In September 2007, the veteran underwent a VA examination 
pursuant to the Board's March 2007 remand order.  The veteran 
recalled his in-service diagnoses as being walking pneumonia 
and bronchitis, symptoms of which, continued throughout the 
years.  He also advised to being hospitalized for COPD-
related symptoms four or five times in recent years.  The 
examiner noted the veteran had chronic dyspnea and uses 
oxygen therapy at home.  Upon physical examination, the 
veteran was found to have coarse, bilateral, expiratory 
rhonchi in his lower lung fields and decreased air entry with 
hyperresonance on percussion.  Upon review of the veteran's 
medical records, the examiner noted that the veteran's past 
medical reports are consistent with a COPD diagnosis, and not 
asthma, as the primary respiratory problem.  The examiner 
related that COPD typically has its onset in middle age with 
symptoms progressing-as was the case with the veteran.  He 
further stated that a majority of COPD cases are related to 
cigarette smoking and the veteran had a long history as a 
smoker.  The examiner found no evidence of a COPD diagnosis 
related to the veteran's active duty.  He opined that "[t]he 
number of acute episodes or type of episodes noted in the 
service medical records do not really support a diagnosis of 
asthma, but rather a series of acute infections."  The 
examiner ultimately opined that the veteran's current 
respiratory conditions were neither caused by, no related to 
the veteran's service.  

Given the evidence as outlined above, the Board finds that 
the veteran is not entitled to service connection for COPD.  
Although the veteran was treated for acute respiratory 
infections while in service and for many years thereafter, 
there is no medical opinion of record linking these acute 
infections to service.  In fact, the VA examiner from his 
September 2007 VA examination found no link between the 
veteran's current respiratory conditions and service.  
Further, the veteran was advised, both in private and VA 
treatment records to cease cigarette smoking.  The Board 
appreciates the veteran's assertions that his current lung 
condition was caused by his service in Vietnam.  The veteran 
is competent, as a layman, to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  He is not, however, competent to offer his medical 
opinion as to cause or etiology of the claimed disability, as 
there is no evidence of record that the veteran has 
specialized medical knowledge.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opinion on matter requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, absent a medical opinion linking 
the veteran's current lung condition to service, service 
connection for COPD must be denied.  

TDIU

The veteran has also made application for a total rating 
based on individual unemployability.  The veteran has been 
unemployed since 1993 and he contends that he cannot secure 
employment due to his service-connected post-traumatic stress 
disorder, as well as his non-service connected COPD.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16.

The veteran is currently service-connected for post-traumatic 
stress disorder with a rating of 50 percent and diabetes 
mellitus with a rating of 20 percent.  The veteran's combined 
evaluation, per regulation, is 60 percent, therefore, the 
veteran does not meet the percentage threshold requirements 
provided in 38 C.F.R. § 4.16(a) for consideration of 
entitlement to a total rating based on individual 
unemployability.  He may, however, be entitled to a total 
rating based on extraschedular considerations under 38 C.F.R. 
§ 4.16(b).

38 C.F.R. § 4.16(b) allows for a veteran who does not meet 
the threshold requirements for the assignment of a total 
rating based on individual unemployability but who is deemed 
by the Director of Compensation and Pension Services to be 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities to be 
rated totally disabled.  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on his 
employability must be considered and the claim submitted to 
the Director for determination.  The RO in this case 
specifically found that the veteran did not meet the criteria 
for submission of the claim to the Director.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated that there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon a veteran's actual 
industrial impairment.  In a pertinent precedent decision, VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of a service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances. Thus, the criteria for determining 
unemployability include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 
Fed. Reg. 2317 (1992).

The Court has held that a veteran's advancing age and 
nonservice-connected disabilities may not be considered in 
the determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
him in a different position than other veterans with the same 
disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough to prove unemployability.  Additionally, it is noted 
that a high rating in and of itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
Thus, the question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

As noted above, the veteran contends that he is unemployable 
due to his post-traumatic stress disorder and COPD.  Pursuant 
to a January 1997 Social Security Administration (SSA) 
disability determination, the veteran is considered disabled 
due to coronary artery disease and degenerative disc disease.  

The veteran received VA treatment for his service-connected 
post-traumatic stress disorder and diabetes mellitus, but was 
not found to be unemployable due to these service-connected 
conditions.  

In a March 2003 VA examination report, the veteran was not 
found to have stressor consistent with post-traumatic stress 
disorder.  The veteran noted that upon discharge from service 
he "floated around from job to job."  He advised that while 
working for General Motors, he would take time off for 
hospitalization for his nerves and stomach.  

In December 2003, the veteran underwent a VA examination for 
an increased rating of his service-connected post-traumatic 
stress disorder.  The veteran advised that he had difficulty 
sleeping due to nightmares.  He recalled experiencing 
flashbacks when he watched war movies.  The veteran noted 
that he used to self-medicate to handle his stress, but has 
since used his prescribed medication.  He advised the 
examiner of suicidal thoughts with no past attempts.  The 
examiner did not discuss the impact on the veteran's 
employability due to his service-connected post-traumatic 
stress disorder.  

At the veteran's March 2005 DRO hearing, he testified that he 
had not been employed since 1993.  He noted that his post-
traumatic stress disorder was the main reason he could not 
sustain employment, and secondarily, his COPD made working 
difficult.  He experienced mood swings and had difficulty 
getting along with others.  The veteran recalled difficulty 
sleeping due to nightmares and nervousness.  The veteran 
advised that he was last employed at GM and had to retire due 
to his back disability caused by a work-related injury.  

The evidence of record does not establish that the veteran is 
unable to follow a substantially gainful occupation due to 
his service-connected disabilities.  
Although he complains that his service-connected post-
traumatic stress disorder impaired his ability to secure 
gainful employment, there is no evidence of record to suggest 
that is the case.  The veteran has been unemployed since 1993 
due to a work-related back injury.  Further, he currently 
receives disability compensation from SSA for coronary heart 
disease and degenerative disc disease.  There is no evidence 
of record to suggest that the veteran cannot follow 
substantially gainful employment due solely to his service-
connected disabilities, nor is there one factor present in 
the evidence of record to place him in a different position 
from other veterans with the same disability rating.  Thus, 
this claim will not be referred to the Director of 
Compensation and Pension for review.


ORDER

New and material evidence having been received, the claim of 
service connection for COPD is reopened.

Service connection for COPD is denied.

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities is 
denied.   



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


